       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 1 of 28




 1 Dirk O. Julander, Bar No. 132313
    doj@jbblaw.com
 2
   Catherine A. Close, Bar No. 198549
 3 cac@jbblaw.com
   JULANDER, BROWN & BOLLARD
 4
   9110 Irvine Center Drive
 5 Irvine, California 92618
   Telephone: (949) 477-2100
 6
   Facsimile: (949) 477-6355
 7
   Attorneys for Plaintiff ATLANTIC-
 8
   PACIFIC PROCESSING SYSTEMS, INC.
 9
                         UNITED STATES DISTRICT COURT
10
                FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12
   ATLANTIC-PACIFIC PROCESSING                Case No.
13 SYSTEMS, INC., a Nevada
14 corporation,                               COMPLAINT FOR:
15              Plaintiff,                    1. Breach of Contract Against Hotel
16        vs.                                    Quickly;
                                              2. Breach of Guaranty Against
17                                               Merryman;
18 RISING SUN USA INC. a.k.a. HOTEL           3. Fraud Against Merryman;
   QUICKLY INC., a Delaware                   4. Violation of 18 U.S.C. § 1962(c)
19 corporation; DOUG E. MERRYMAN,                Against All Defendants;
20 an individual; and JÉRÔME CLÉ, an          5. Contractual Indemnification Against
   individual,                                   Merryman and HQ Inc.; and
21                                            6. Equitable Indemnification Against
22              Defendants.                      all Defendants
23                                            (DEMAND FOR JURY TRIAL)
24
25        Plaintiff, ATLANTIC-PACIFIC PROCESSING SYSTEMS, INC., a Nevada
26 Corporation (hereinafter “Plaintiff” or “APPS”) hereby alleges for its Complaint
27 against Defendants RISING SUN USA INC. a.k.a. HOTEL QUICKLY INC.,
28 DOUG E. MERRYMAN, and JÉRÔME CLÉ as follows:

                                       COMPLAINT
       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 2 of 28




 1                                        PARTIES
 2         1.    Plaintiff is, and at all relevant times was, a corporation duly organized
 3 and existing under and by virtue of the laws of the State of Nevada with its
 4 registered office in Clark County, Nevada.
 5         2.    Plaintiff is informed and believes and, based thereon, alleges that
 6 Defendant RISING SUN USA INC. a.k.a. HOTEL QUICKLY INC. (“HQ Inc.”) is,
 7 and at all relevant times was, a corporation duly organized and existing under and
 8 by virtue of the laws of the State of Delaware, with a registered office in
 9 Wilmington, Delaware and its principal place of business in Pleasanton, California.
10 HQ Inc. owns and operates a hotel booking website, taking online hotel reservations
11 from customers in this district and throughout the United States.
12         3.    Plaintiff is informed and believes, and based thereon, alleges that
13 Defendant DOUG E. MERRYMAN (“Merryman”) is an individual residing in
14 Pleasanton, California. Merryman is listed as the sole owner, officer and director of
15 HQ Inc., though the company was controlled by Defendant JÉRÔME CLÉ.
16         4.    Plaintiff is informed and believes, and based thereon, alleges that
17 Defendant JÉRÔME CLÉ (“Clé”) is an individual residing in Pleasanton, California.
18 Clé is the sole director and CEO of HotelQuickly Ltd., a private business entity
19 organized in Asia, and is a defacto owner/officer of HQ Inc.
20         5.    Hereafter, Merryman and Clé will sometimes be referred to collectively
21 as the “Individual Defendants.” All Defendants will also sometimes be collectively
22 referred to as the “Defendants.”
23         6.    Plaintiff is informed and believes, and based thereon alleges, that there
24 exists, and at all relevant times there existed, a unity of interest and ownership
25 between and among the Individual Defendants and HQ Inc. such that any
26 individuality and separateness between and among the Individual Defendants, on the
27 one hand, and HQ Inc., on the other hand, have ceased and HQ Inc. is the alter ego
28 of the Individual Defendants:
                                             2
                                         COMPLAINT
     Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 3 of 28




1            a.     At all relevant times, Merryman and Clé owned and controlled
2      HQ Inc.’s business and accounts, despite ostensibly placing ownership of HQ
3      Inc. in Merryman’s name alone.
4            b.     Notwithstanding the façade of placing ownership of HQ Inc. in
5      Merryman’s sole name, Clé regularly communicated with APPS on behalf of
6      HQ Inc., negotiated on behalf of HQ Inc., and demanded payments on behalf
7      of HQ Inc. APPS is informed and believes that HQ Inc. was formed with
8      money from Clé and that he controlled the company and received money
9      from HQ Inc.’s accounts.
10           c.     At all relevant times, HQ Inc. was used by the Individual
11     Defendants as a device to operate the credit card processing scheme described
12     below and avoid individual liability.
13           d.     APPS is informed and believes and, based thereon, alleges that:
14     the Individual Defendants have completely controlled, dominated, managed,
15     and operated HQ Inc. for their own benefit and gain; the Individual
16     Defendants took substantial monies from the accounts of HQ Inc., essentially
17     treating HQ Inc.’s accounts as their own, and siphoning the money out of the
18     company rendering the company unable to fulfill its obligations to its
19     customers.
20           e.     The Individual Defendants have intermingled HQ Inc.’s assets
21     with their individual assets to suit their own convenience.
22           f.     HQ Inc. was inadequately capitalized and, as detailed below,
23     operated akin to a pyramid scheme.
24           g.     The Individual Defendants used HQ Inc. as a sham to defraud the
25     consumers, credit card processors, acquirers such as APPS, banks and the
26     regulatory authorities. As such, injustice would result if the fiction of
27     separateness is maintained.
28
                                         3
                                     COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 4 of 28




 1                               COMMON ENTERPRISE
 2         7.    In doing the acts alleged herein, Defendants engaged in a sophisticated
 3 conspiracy to defraud consumers, credit card processors, acquirers and banks as
 4 detailed in paragraphs 75 through 85 herein below.
 5                            JURISDICTION AND VENUE
 6         8.    This Court has jurisdiction over this matter under 28 U.S.C. Section
 7 1332(a)(l) on the basis of diversity of citizenship, because the amount in controversy
 8 exceeds $75,000.00, the parties are citizens of different states, and there is an actual
 9 controversy between the parties.
10         9.    This Court also has federal question jurisdiction over this matter under
11 28 U.S.C.A. § 1331 because the Complaint states a cause of action for violation of
12 the Racketeer Influenced and Corrupt Organizations Act under 18 U.S.C. § 1962(c)
13 and the ends of justice require that the case against all Defendants be tried in this
14 forum.
15               a.     The Defendants have minimum contacts with the United States;
16               b.     This Court has personal jurisdiction over Merryman and Clé as
17         residents of Pleasanton, California; and
18               c.     No single district would be able to exercise personal jurisdiction
19         over both HQ Inc. (a Delaware corporation) and the remaining Defendants
20         who are all California residents.
21         10.   Venue in the Northern District of California is proper under 28 U.S.C.
22 §1391(b)(2) because a substantial part of the events or omissions giving rise to the
23 claim occurred in the District, the claims alleged arise out of Defendants’ contacts
24 with this district, and hundreds of California residents were victimized by
25 Defendants’ conduct as alleged herein.
26
27 ///
28 ///
                                             4
                                         COMPLAINT
       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 5 of 28




 1                             FACTUAL BACKGROUND
 2        APPS Business:
 3        11.    For over a decade, APPS has provided credit card processing services
 4 to merchants who desire to accept credit card payments. APPS is a respected
 5 industry leader providing payment processing for commercial merchants and
 6 governmental entities throughout the United States. APPS’s customers include
 7 county and city governments, as well as nationwide merchants in the transportation,
 8 lodging, retail, healthcare and numerous other industries.
 9        12.    APPS, along with its depositing bank, is known in the payment card
10 industry as an “acquirer.” As an acquirer, APPS acts as an intermediary between
11 merchants who desire to accept credit card payments and the banks that issue credit
12 cards to consumers, such as Visa and MasterCard.
13        13.    APPS essentially “settles” the money flowing between the various
14 parties to a typical credit card transaction. As an acquirer, APPS typically enters
15 into an agreement with a merchant to provide the merchant with, in essence, a line
16 of credit. Under the agreement with the merchant, APPS exchanges funds with the
17 credit card issuing banks on behalf of the merchant, and then pays the merchant for
18 its daily payment-card activity minus any reversals, interchange fees, and acquirer
19 fees. Thus, acquirers such as APPS are basically guarantors of the merchant’s credit
20 card transactions, taking on the risk of any chargebacks and related fees that may be
21 assessed by the issuing banks for the merchants’ customers should they dispute the
22 charges or demand refunds. Notably, chargebacks can be assessed more than 12
23 months after the transaction takes place depending on the reason for the dispute.
24        14.    Acquirers manage these risks by requiring that a portion of the
25 processing funds due to the merchants be deposited into a reserve account for a
26 period of time before releasing the funds to the merchants. The calculation of the
27 reserve amount and length of the reserve hold is determined by the nature of the
28 merchant’s business; whether they are “low risk” or “high risk” merchants.
                                            5
                                        COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 6 of 28




 1         15.   The credit card brands as a whole classify merchants as “low risk”
 2 where at least 70% of the card transactions come from consumers that appear in
 3 person at the merchant’s business with their card in hand, such as brick and mortar
 4 stores and restaurants. The credit card brands generally classify all other merchants
 5 as “high risk” merchants. This especially includes merchants who sell their
 6 products and services online because the merchant’s inability to inspect the physical
 7 credit cards and the nature of the business (taking payment for future
 8 deliveries/services) substantially increases the risk of fraudulent transactions.
 9         HotelQuickly’s Business:
10         16.   Founded in 2012, HotelQuickly is an Asian-based hotel booking
11 website with accompanying mobile app for Android and iOS. It claimed to offer
12 access to almost half a million hotels and offer services in 17 languages.
13         17.   HotelQuickly’s customers paid HotelQuickly for their reservations at
14 the time the reservation was made, often for hotel stays that would not happen for
15 several months in the future.
16         18.   In August 2017, Rising Sun Merchant Services Pte Ltd, a Singapore
17 registered company (“Rising Sun Ltd.”), purchased HotelQuickly. Clé was the sole
18 company director of Rising Sun Ltd. After it purchased HotelQuickly, Clé also
19 became the sole company director of HotelQuickly.
20         19.   Shortly after the purchase, HotelQuickly expanded into the US market
21 under the business entity HQ Inc. Although Merryman was listed on the corporate
22 documents as the sole owner of HQ Inc., Clé was intimately involved in the
23 operations and finances of the US version of the company, often communicating
24 with APPS as the owner.
25         20.   Merryman was, and is, business partners with Clé in a private
26 investment firm known as Rising Sun Ventures, LLC. Clé is the Chairman and
27 Merryman is the Vice-Chairman of Rising Sun Ventures, LLC.
28 ///
                                             6
                                         COMPLAINT
       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 7 of 28




 1        HQ Inc. Contracts with APPS for Domestic Credit Card Processing:
 2        21.    In November 2017, Merryman contacted APPS with a referral to HQ
 3 Inc. Because HQ Inc. provided its services online and received its customers’ credit
 4 card information through its website (also known as an eCommerce business), and
 5 based on its business model of accepting payment for future services, it was a
 6 paradigm “high risk” merchant.
 7        22.    On November 14, 2017, HQ Inc. and APPS entered into a written
 8 Merchant Application and Agreement (the “Agreement”). As part of the Agreement,
 9 APPS would provide credit card processing services for HQ. Inc. for a term of three
10 years. In exchange APPS would receive specified fees for its services, residuals and
11 ancillary fees.
12        23.    HQ Inc. and Merryman both executed the Agreement. By signing the
13 Agreement, HQ Inc. and Merryman certified that they reviewed and agreed to be
14 bound by all of its terms and conditions, including the guarantee.
15        24.    The terms and conditions of the Agreement expressly limited the
16 “chargebacks” HQ Inc. could incur. A chargeback is a credit card transaction that is
17 disputed by the cardholder, typically because the merchant failed to perform the
18 service or deliver the goods as promised. APPS had discretion to terminate the
19 Agreement if: “At any time during the term of this Agreement, Merchant has had a
20 monthly ratio of Chargebacks to Charges exceeding one percent (1%), or
21 Chargebacks are in excess of three percent (3%) of any monthly dollar amount of
22 Charges.” APPS was also free to terminate the Agreement if HQ Inc. failed to
23 comply with the guidelines established by the Card Brands (such as Visa and
24 MasterCard) or if the Card Brands notified APPS of suspicious transactions.
25        25.    Under the Agreement, each chargeback to HQ Inc. is immediately due
26 and payable. In addition, in the event of an early termination of the Agreement, the
27 parties agreed that APPS could charge an early termination fee (“ETF”). The ETF
28 is calculated as the number of months remaining on the Agreement multiplied by the
                                           7
                                       COMPLAINT
       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 8 of 28




 1 average monthly processing fees over the most recent six (6) months and adding
 2 costs and attorneys’ fees.
 3        26.    Merryman executed the Agreement with knowledge of the foregoing
 4 provisions and with an understanding as an industry veteran of the consequences of
 5 the foregoing provisions.
 6        27.    Merryman also personally guaranteed HQ Inc.’s performance of all
 7 terms and conditions of the Agreement, including the payment of the ETF.
 8        28.    After it executed the Agreement, HQ Inc. began processing credit card
 9 transactions with APPS on December 26, 2017.
10        HQ Inc.’s Early Termination of the Agreement:
11        29.    After processing with APPS for only a week, HQ Inc.’s account was
12 “flagged” by APPS’s Risk Department due to an excessive number of instances
13 where cardholders declined the charges. The following month, in February 2018,
14 APPS began receiving notifications from Visa that HQ Inc.’s chargeback-to-sale
15 ratios exceeded the Card Brands’ thresholds.
16        30.    APPS warned HQ Inc. several times that its chargeback ratios were
17 excessive and that HQ Inc. had entered Visa’s chargeback monitoring program.
18 Over the next several months, APPS offered several options to HQ Inc. to assist in
19 controlling the excessive chargeback issues and lowering its chargeback ratios.
20        31.    On at least six occasions between February and July 2018, Merryman
21 repeatedly represented to APPS that HQ Inc. was implementing remedial measures
22 – including adding fraud prevention software and hiring additional staff – designed
23 to reduce HQ Inc.’s chargebacks and assist with identifying fraudulent activity.
24 Specific representations included the following:
25               a.    On or about April 20, 2018, Defendants expressly represented to
26        APPS and Visa that “HotelQuickly has hired additional 20 customer support
27        agents.”
28
                                           8
                                       COMPLAINT
       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 9 of 28




 1              b.     On or about June 20, 2018, Defendants expressly represented to
 2        APPS and Visa that they implemented a fraud management system.
 3              c.     On or about June 20, 2018, Defendants expressly represented to
 4        APPS and Visa that they were implementing a chargeback reduction program
 5        known as 3DS to reduce chargebacks.
 6        32.   Contrary to Defendants’ promises, none of the chargeback reduction
 7 methods were ever implemented by HQ Inc. and APPS’s suggestions were ignored.
 8        33.   In July and August 2018, HQ Inc.’s chargeback ratios hit and later
 9 exceeded 2.40% and the company was in its 6th month on Visa’s chargeback
10 monitoring program. As a result, on August 30, 2018, APPS was forced to
11 terminate the Agreement, effective immediately.
12        34.   In response, Clé instructed Merryman to block all debits from APPS so
13 that APPS could no longer satisfy chargebacks from HQ Inc.’s bank account.
14 Merryman did as instructed.
15        35.   By the time HQ Inc. was terminated in August 2018, it had processed
16 approximately 85,400 transactions, issued approximately $3,900,000 in refunds, and
17 had more than $500,000 in cardholder disputes outstanding. Because HQ Inc. failed
18 to immediately pay the chargebacks from its checking account as was required
19 under the Agreement, and because APPS was no longer authorized to debit HQ
20 Inc.’s bank account, APPS was forced to use money from HQ Inc.’s reserve account
21 to reimburse the disgruntled consumers and pay the related fees associated with the
22 chargebacks.
23        36.   As set forth above, the reserve account was in place to compensate
24 APPS for monies it was required to expend and to collect the ETF, not to pay
25 chargebacks that should have been debited from HQ Inc.’s bank account.
26        37.   To date, APPS has paid more than $200,000 in refunds and $400,000 in
27 chargebacks out of HQ Inc.’s reserve account and the chargebacks continue to come
28 in. Given HQ Inc.’s overall processing volume of more than $24,316,000, APPS
                                           9
                                       COMPLAINT
      Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 10 of 28




 1 expects the chargebacks to continue. Due to the significant volume of chargebacks
 2 that have and continue to come in, HQ Inc.’s reserve account is now depleted of
 3 funds, yet APPS remains responsible for reimbursing the defrauded consumers and
 4 paying the associated fees imposed by the banks and Card Brands, and APPS has no
 5 available funds left in the reserve account to satisfy the ETF.
 6        38.    Notably, despite Merryman being listed as the sole owner and officer of
 7 HQ Inc., Clé regularly communicated with APPS regarding HQ Inc.’s processing
 8 and chargebacks and the amounts in the reserve and merchant accounts, including
 9 making demands for the release of processing funds. Clé also controlled the access
10 to HQ Inc.’s bank account as referenced above.
11        HotelQuickly and HQ Inc. Scam to Defraud Consumers:
12        39.    APPS is informed and believes and on that basis alleges that HQ Inc.’s
13 excessive chargebacks arose because HotelQuickly and HQ Inc.’s business turned
14 out to be a scam set up to defraud consumers, credit card processors, acquirers such
15 as APPS, banks and the regulatory authorities.
16        40.    In December 2018 – at the height of the holiday travel season –
17 thousands of HotelQuickly and HQ Inc. customers were advised that their hotel
18 bookings had been cancelled:
19
20
21
22
23
24
25
26
27
28
                                           10
                                        COMPLAINT
      Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 11 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21       41.   In response to the customers’ demands for a refund, HotelQuickly and
22 HQ Inc. responded:
23             “In reference to your refund request, unfortunately, at this
               time and due to an issue with our system, we are unable to
24             process the refund directly to your card.
25             “However, we have successfully processed a full refund in
               the form of a voucher for later use. The refund voucher
26             will be available for you to use any new booking and the
               voucher can be extended at any time.
27
               “This is the only refund method we have available at the
28             moment.”
                                         11
                                      COMPLAINT
       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 12 of 28




 1        42.    The vouchers later proved to be worthless. When customers attempted
 2 to use the vouchers, they were advised either that there were no available hotels or
 3 that the voucher had already been used. Some customers clicked on the link to
 4 access the vouchers to find that the link was disabled.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17        43.    But not all customers had the benefit of advance notice of the
18 cancellation/lack of reservation. Many customers actually arrived at their hotels to
19 discover that there were no reservations made for them, that the hotel had never
20 heard of HotelQuickly or HQ Inc., and that, if the hotel did happen to have a
21 vacancy (which was often not the case), the customer would be required to pay for a
22 room again – at a much higher rate.
23
24
25
26
27
28
                                            12
                                         COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 13 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22          44.   Many customers who sought recourse from HotelQuickly or HQ Inc.
23 learned that HotelQuickly’s travel confirmation email was fake and often included a
24 phony phone number to contact them directly and a phony phone number to contact
25 the hotel:
26
27 ///
28 ///
                                          13
                                       COMPLAINT
       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 14 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20         45.    APPS later learned that HotelQuickly and HQ Inc. was operated similar
21 to a pyramid scheme, with the companies taking money from new bookings to pay
22 for the older bookings, until the entire house of cards collapsed in December 2018
23 when they could not afford to pay for the many holiday bookings they took (and
24 were already paid for by customers) many months prior. Consistent with this
25 structure, Defendants: took bookings from customers for future hotel room stays;
26 accepted payments at the time the bookings were made; either failed to make the
27 reservation at all or, alternatively, cancelled the reservation shortly prior to the
28 customer’s arrival date; refused to issue a refund to the aggrieved customer; failed to
                                             14
                                          COMPLAINT
     Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 15 of 28




1 respond to customer complaints or delayed the customers with false promises of
2 credits for future bookings; and later forced, even encouraged, customers to dispute
3 their credit card charges, resulting in the acquirers – such as APPS and its successor
4 acquirers – bearing the ultimate financial loss on the transactions:
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          15
                                       COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 16 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10          46.   The foregoing illegal activity was in violation of the Agreement,
11 constituted fraud and deceit, and violated numerous statutory prohibitions. This
12 illegal activity damaged APPS to the extent it was, and continues to be, required to
13 pay out significant sums of money to satisfy the defrauded customers who paid for
14 bookings between December 26, 2017 and August 30, 2018 and later charged back
15 their transactions.
16          47.   After HQ Inc.’s reserve funds were depleted, APPS was left with no
17 recourse for the chargebacks that continued to flow in and was forced to reimburse
18 consumers from its own funds. As of the date of this Complaint, chargebacks
19 continue to accrue and HQ Inc.’s reserve account is depleted.
20          48.   Moreover, because APPS remains liable directly to the consumer for all
21 discrepancies on the credit card transactions it has processed between December 26,
22 2017 and August 30, 2018, APPS now seeks a judgment ordering the Defendants to
23 indemnify APPS from any and all future claims from consumers and regulatory
24 agencies arising out of the more than $24,316,000 in processed transactions.
25
26
27 ///
28 ///
                                            16
                                         COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 17 of 28




 1                                 FIRST CAUSE OF ACTION
 2                        (Breach of Contract against All Defendants)
 3          49.    Plaintiff refers and incorporates by reference the allegations of
 4 paragraph 1 through 48 as though set forth fully herein.
 5          50.    On or about November 14, 2017, HQ Inc. and APPS entered into the
 6 Agreement. As part of the Agreement, APPS was to provide credit card processing
 7 services for HQ Inc. for an agreed-upon term of 3 years.
 8          51.    Under the Agreement, HQ Inc. expressly agreed (among other things):
 9                 a.     To conduct its business in an appropriate manner by following
10          the Card Brand’s operating rules and all laws pertaining to the credit card
11          processing industry;
12                 b.     To perform all of its obligations to the cardholders in connection
13          with the transaction;
14                 c.     To submit only valid charges to APPS, and only after performing
15          all of its services; and
16                 d.     To immediately credit consumers or reimburse APPS for each
17          chargeback.
18          52.    HQ Inc. also expressly agreed to pay the ETF if the Agreement was
19 terminated “for cause” prior to the expiration of the 3 year term.
20          53.    HQ Inc. agreed that the Agreement could be terminated “for cause” if:
21 “Merchant has violated any provision of this Agreement …; At any time during the
22 term of this Agreement, Merchant has had a monthly ratio of Chargebacks to total
23 transactions exceeding Card Association requirements or 1%, or Chargebacks
24 exceed 3% of any monthly dollar amount of total transactions; … [and] Merchant or
25 any of Merchant’s principals, owners, officers, directors, agents, or employees has
26 been involved in processing transactions arising from fraudulent, dishonest or
27 otherwise unauthorized transactions …”
28 ///
                                             17
                                          COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 18 of 28




 1          54.   HQ Inc. violated and breached the terms of the Agreement in each of
 2 the following respects:
 3                a.        By allowing HQ Inc.’s chargebacks to substantially exceed those
 4          allowed under the Card Association requirements and the Agreement;
 5                b.        By fraudulently charging consumer credit cards for bookings that
 6          they did not ever make with the hotels;
 7                c.        By fraudulently charging consumer credit cards for bookings that
 8          they initially made with the hotels but later cancelled prior to the customer’s
 9          arrival date;
10                d.        By refusing to refund their customers and instead issuing
11          worthless credit vouchers;
12                e.        By disabling APPS’s access to HQ Inc.’s bank account to
13          reimburse disgruntled consumers;
14                f.        By encouraging disgruntled customers to charge back the
15          transaction with their credit card issuing banks, ultimately forcing APPS to
16          bear the losses on the transactions; and
17                g.        By failing and refusing to immediately reimburse APPS for all
18          chargebacks and associated fees.
19          55.   As a result of the unacceptably high rate of chargebacks, APPS
20 terminated the Agreement effective August 30, 2018. The remaining breaches
21 described above were only discovered after the termination of the Agreement as the
22 chargebacks began to flow in from consumers at an alarming rate, particularly
23 during and after the 2018 holiday season. In December 2018 alone, HQ Inc. had
24 approximately $130,000 in chargebacks and more than $34,000 in credits were
25 issued.
26          56.   APPS performed all of its obligations required under the Agreement,
27 except those obligations that were excused by HQ Inc.’s breach of the Agreement.
28 ///
                                               18
                                            COMPLAINT
       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 19 of 28




 1        57.    Pursuant to the terms of the Agreement, APPS was entitled to charge
 2 HQ Inc. an ETF in the amount of $953,361.18 for its violations and early
 3 termination of the Agreement. To date HQ Inc. has failed and refused to pay the
 4 ETF and there are insufficient funds in the reserve account to satisfy the ETF.
 5        58.    APPS exhausted the funds in HQ Inc.’s reserve account and
 6 chargebacks continue to occur. As additional chargebacks are processed beyond the
 7 funds in the reserve account, APPS is responsible to reimburse those consumers out
 8 of its own funds. Because many customers have not yet attempted to redeem the
 9 worthless vouchers issued, it is difficult to predict the amount of future chargebacks
10 and related fees that APPS will be responsible for.
11        59.    Thus, as a direct and proximate result of HQ Inc.’s breach of the
12 Agreement, APPS has suffered damages of $953,361.18 in addition to any
13 continuing damages arising from unreimbursed chargebacks. Moreover, as the alter
14 egos of HQ Inc., Merryman and Clé are responsible for these damages.
15        60.    The Agreement expressly provides for the recovery of attorneys’ fees
16 and costs in any action brought to recover money from Defendants for their failure
17 to pay money due. It has been necessary for APPS to retain legal counsel to
18 prosecute this action. Pursuant to the Agreement, APPS is entitled to recover its
19 attorney’s fees and costs reasonably incurred in prosecuting this action.
20                           SECOND CAUSE OF ACTION
21                       (Breach of Guaranty against Merryman)
22        61.    Plaintiff refers and incorporates by reference the allegations of
23 paragraph 1 through 60 as though set forth fully herein.
24        62.    On or about April 9, 2014, Merryman personally guaranteed the
25 obligations of HQ Inc. under the Agreement, including payment of the ETF.
26        63.    Merryman breached his guaranty by failing to pay the ETF and
27 immediately reimburse HQ Inc.’s customers for chargebacks and pay the banks and
28 Card Brands the associated fees.
                                           19
                                        COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 20 of 28




 1          64.   As a direct and proximate result of Merryman’s breach of the
 2 Agreement, APPS has suffered damages of $953,361.18 in addition to any
 3 continuing damages arising from unreimbursed chargebacks.
 4          65.   The Agreement expressly provides for the recovery of attorneys’ fees
 5 and costs in any action arising out of Merryman’s guaranty. It has been necessary
 6 for APPS to retain legal counsel to prosecute this action. Pursuant to the
 7 Agreement, APPS is entitled to recover its attorney’s fees and costs reasonably
 8 incurred in prosecuting this action.
 9                              THIRD CAUSE OF ACTION
10                   (Fraud in the Inducement as against Merryman)
11          66.   Plaintiff refers and incorporates by reference the allegations of
12 paragraph 1 through 65 as though set forth fully herein.
13          67.   On November 14, 2017, Merryman expressly represented to APPS in
14 the Agreement that HQ Inc. did not charge its customers prior to the customers’
15 receipt of the services provided.
16          68.   On November 14, 2017, Merryman expressly represented to APPS in
17 the Agreement that HQ Inc. provided a “30 day refund policy” for its customers.
18          69.   In reliance on the foregoing representations, APPS agreed to enter into
19 the Agreement and process credit card transactions for HQ Inc. The foregoing
20 representations were critical to APPS’s decision to process transactions for HQ Inc.
21 because if HQ Inc. actually charged its customers at the time the service was
22 provided and honored refunds for its dissatisfied customers as represented, HQ Inc.
23 could not have used funds from later bookings to finance the earlier bookings and
24 run the company like a pyramid scheme.
25          70.     The foregoing representations were false and known by Merryman to
26 be false at the time they were made. In reality, HQ Inc. charged its customers
27 immediately for services to be provided in the future and failed to honor refund
28 ///
                                             20
                                          COMPLAINT
       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 21 of 28




 1 requests, instead issuing worthless vouchers. APPS would have never processed
 2 transactions for HQ Inc. had it known its true business model.
 3         71.   As a direct and proximate result of Merryman’s false representations,
 4 APPS was damaged in an amount to be determined at the time of trial, but not less
 5 than $500,000.
 6         72.   In engaging in the acts alleged herein above, Merryman acted with
 7 oppression, fraud and/or malice, express or implied, and with the specific intent to
 8 injure APPS, justifying an award of exemplary and punitive damages.
 9                            FOURTH CAUSE OF ACTION
10        (Violation of 18 U.S.C. § 1962(c) [Racketeer Influenced and Corrupt
11                      Organizations Act] against all Defendants)
12         73.   Plaintiff refers and incorporates by reference the allegations of
13 paragraph 1 through 72 as though set forth fully herein.
14         74.   The Racketeer Influenced and Corrupt Organizations Act in 18 U.S.C.
15 § 1962(c) (“RICO”) makes it unlawful for “any person employed by or associated
16 with any enterprise engaged in, or the activities of which affect, interstate or foreign
17 commerce, to conduct or participate, directly or indirectly, in the conduct of such
18 enterprise’s affairs through a pattern of racketeering activity ....” APPS is informed
19 and believes and on that basis alleges that Defendants violated the RICO statute in
20 the following respects:
21         The Scheme to Defraud Consumers:
22         75.   From at least November 2017 through the present, Defendants engaged
23 in a pattern of racketeering activity by committing unfair or deceptive acts toward
24 consumers in violation of 18 U.S.C. § 1029, 18 U.S.C. § 1343 and 18 U.S.C. § 1344
25 as well as the laws of the State of California, including Business and Professions
26 Code, Sections 17200, among other statutes and regulations, by: deceptively luring
27 consumers into making hotel reservations through their website; accepting credit
28 card payments for the reservations; either not booking the hotels or cancelling the
                                            21
                                         COMPLAINT
       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 22 of 28




 1 bookings prior to the customer’s arrival; failing and refusing to refund the
 2 customers; issuing worthless vouchers to the customers for future bookings; and
 3 failing to pay the chargebacks and related fees assessed when the customers
 4 disputed the charges with their credit card issuers.
 5        76.    In doing so, Defendants received for themselves more than
 6 $20,000,000 in fraudulent gains through the credit cards processed APPS between
 7 December 2017 and August 2018 alone, and continuing thereafter through other
 8 credit card processors.
 9        Use of Interstate Wire Transmissions to Facilitate the Scheme:
10        77.    In engaging in foregoing scheme, Defendants used the predicate act of
11 wire fraud, unlawful under 18 U.S.C. § 1343, in at least the following respects:
12               a.    In furtherance of the fraudulent scheme, Defendants used false
13        and misleading advertisements on their websites to advertise their fraudulent
14        hotel booking services;
15               b.    In furtherance of the scheme, Defendants used emails and the
16        internet to disseminate fraudulent booking confirmations to consumers;
17               c.    In furtherance of the scheme, Defendants used emails to
18        fraudulently induce APPS and HQ Inc.’s other credit card processors to
19        process HQ Inc.’s fraudulent credit card transactions;
20               d.    In furtherance of the scheme, Defendants used emails to defraud
21        consumers who complained about the cancelled and non-existent bookings by
22        promising vouchers which were worthless or which HQ Inc. failed to deliver.
23        78.    In undertaking these predicate acts of wire fraud, Defendants defrauded
24 consumers, credit card processors and acquirers (including APPS), banks and the
25 Card Brands.
26        Defendants’ Respective Roles in the Scheme:
27        79.    HQ Inc.: HQ Inc. is the processing “merchant.” As detailed above, it:
28 falsely advertised its services; lured unsuspecting consumers into providing their
                                           22
                                        COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 23 of 28




 1 credit card information and personally identifying information with the promise of
 2 discounted hotel bookings; provided “confirmations” to consumers containing false
 3 information regarding the booking and hotel contact information; after receiving the
 4 consumer payments, either failed to make the promised bookings or made the
 5 bookings and cancelled them prior to the customer’s check-in date; refused to refund
 6 the aggrieved customers’ money; issued fraudulent, invalid credit vouchers to
 7 complaining customers; and encouraged customers to initiate chargebacks with their
 8 issuing banks so that APPS and subsequent acquirers would be forced to reimburse
 9 the customers.
10          80.   Merryman: Merryman is listed in HQ Inc.’s organizational
11 documents as its sole owner and officer. Merryman deceived APPS and other
12 acquirers to provide processing services for HQ Inc. as set forth above. Merryman
13 signed all documents on HQ Inc.’s behalf, including the Agreement and associated
14 Guarantee. APPS is informed and believes that, in reality, HQ Inc. was owned and
15 controlled by Merryman along with his business partner Clé, the owner and sole
16 company director of HotelQuickly (the Asian version of the company). Merryman
17 participated in the operation and management of HQ Inc. and directed the affairs of
18 the company. APPS is informed and believes that Merryman and the other
19 companies he controls received substantial funds from HQ Inc.’s fraudulent
20 processing.
21          81.   Clé: Clé is the owner and sole company director of HotelQuickly. He
22 also co-owns of Rising Sun Ventures with Merryman. APPS is informed and
23 believes and, based thereon, alleges that Clé financed HQ Inc. and, along with
24 Merryman, controlled the company. Clé participated in the operation and
25 management of HQ Inc. and directed the affairs of the company. Clé regularly
26 communicated with APPS relating to HQ Inc.’s credit card processing services and
27 accounts, negotiating fees and demanding the return of funds on behalf of HQ Inc.
28 ///
                                          23
                                       COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 24 of 28




 1 APPS is informed and believes that Clé and the other companies he controls
 2 received substantial funds from HQ Inc.’s fraudulent processing.
 3          Allegations Common to All Defendants:
 4          82.   Through their conduct, Defendants formed an enterprise associated for
 5 a common purpose of engaging in the specific course of conduct to mislead
 6 consumers and to obtain and process fraudulent credit card transactions for the
 7 express purpose of receiving money from such unlawful credit card transactions
 8 without actually providing the promised goods and services. Defendants engaged in
 9 this particular fraudulent course of conduct and worked together to achieve their
10 goal of receiving money from the unwary consumers through the fraudulent credit
11 card transactions. APPS is informed and believes, and on that basis alleges, that
12 each of the Individual Defendants participated in the operation or management of
13 the enterprise and that each Defendant had some part in directing the affairs of the
14 enterprise. Defendants participated in the scheme with the specific intent to defraud
15 consumers, credit card processors and acquirers such as APPS, banks and the Card
16 Brands.
17          83.   This pattern of racketeering activity engaged in by Defendants
18 transcended their credit card processing with APPS. APPS is informed and believes
19 and, based thereon, alleges that Defendants engaged in these same predicate acts
20 with other credit card processors, acquirers and banks, both before and after their
21 relationship with APPS. APPS is informed and believes, and based thereon alleges,
22 that Defendants are currently engaging in the same scheme through two new
23 business enterprises, eOasia and Travelbook. Accordingly, Defendants’ activities
24 amount to or pose a threat of continued criminal activity extending indefinitely into
25 the future.
26          84.   As a direct and proximate result of Defendants’ violations of RICO,
27 APPS was injured when it was forced to pay out more than $500,000 in chargebacks
28 ///
                                           24
                                        COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 25 of 28




 1 to compensate defrauded consumers. And the chargebacks from HQ Inc.’s
 2 processing through APPS continue to flow in.
 3          85.   Pursuant to 18 U.S.C. § 1964(c) APPS seeks an award of damages
 4 against the Defendants, for threefold the damages it has sustained in the sum of at
 5 least $1,500,000 in addition to it costs of suit, including reasonable attorneys’ fees.
 6                              FIFTH CAUSE OF ACTION
 7            (Contractual Indemnification against Merryman and HQ Inc.)
 8          86.   Plaintiff refers and incorporates by reference the allegations of
 9 paragraph 1 through 85 as though set forth fully herein.
10          87.   The Agreement provides, in relevant part:
11                Merchant agrees to indemnify [APPS], including their
                  officers, directors, employees, and agents against and to
12                hold them harmless from any and all claims and demands
                  of any party arising from or based upon any act or
13                omission of Merchant, Merchant’s employees, Merchant’s
                  designated representatives or agents, or Merchant’s
14                Merchant Servicers in connection with or arising out of
                  this Agreement, the duties to be performed by Merchant
15                pursuant to this Agreement, any Charges which Merchant
                  submits to [APPS], or Merchant’s violation of the
16                Operating Rules or any applicable law.
17          88.   As alleged above, APPS has been damaged by Defendants’ actions and
18 omissions which, to date, have resulted monies expended by APPS in satisfaction of
19 the claims of HQ Inc.’s customers and additional fees, fines and penalties assessed
20 by the Card Brands.
21          89.   APPS has previously demanded, and by this action expressly demands,
22 that Defendants defend and indemnify APPS from and against such claims and
23 losses, as to which APPS denies any liability. Because Defendants have failed and
24 refused to defend and indemnify APPS from and against such claims and alleged
25 losses, Defendants have breached their obligations under the Agreement.
26          90.   APPS performed all of its obligations required under the Agreement,
27 except those obligations that were excused by law or Defendants’ breach.
28 ///
                                            25
                                         COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 26 of 28




 1          91.   As a direct and proximate result of Defendants’ breach of the
 2 Agreement, APPS has been damaged and will hereafter suffer damages for which
 3 Defendants are responsible. Defendants are further liable, obligated and required to
 4 defend, indemnify and hold APPS harmless as and against any and all amounts that
 5 APPS, as the acquirer, may in the future be required to pay by way of costs, claims,
 6 judgment or compromise together with any and all attorneys’ fees and costs incurred
 7 in addressing or defending against the claims of HQ Inc.’s customers, the Card
 8 Brands and regulatory agencies.
 9          92.   The Agreement expressly provides for the recovery of attorneys’ fees
10 and costs in any action arising out of HQ Inc.’s processing under the Agreement. It
11 has been necessary for APPS to retain legal counsel to prosecute this action.
12 Pursuant to the Agreement, APPS is entitled to recover its attorney’s fees and costs
13 reasonably incurred herein.
14                              SIXTH CAUSE OF ACTION
15                  (Equitable Indemnification against all Defendants)
16          93.   Plaintiff refers and incorporates by reference the allegations of
17 paragraph 1 through 92 as though set forth fully herein.
18          94.   APPS is informed and believes that if damages and injuries were
19 sustained as the result of Defendants’ actions in defrauding consumers by: charging
20 consumer credit cards for bookings that they did not make with the hotels;
21 fraudulently charging consumer credit cards for bookings that they actually made
22 with the hotels, but later cancelled prior to the customers’ arrival dates; refusing to
23 refund the customers for the non-existent and cancelled bookings and instead
24 issuing worthless credit vouchers, which damages and injuries APPS denies were
25 attributable to it, such damages and injuries were actively, primarily and directly
26 caused and proximately contributed to at least in part by the conduct, actions,
27 inaction, omissions, and other wrongdoings of the Defendants, and each of them.
28 ///
                                            26
                                         COMPLAINT
         Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 27 of 28




 1          95.   The Defendants, and each of them, owed a duty of care to APPS to
 2 ensure that its credit card processing: was lawful; was not injurious to cardholders,
 3 the banks and the Card Brands; was in compliance with HQ Inc.’s obligations under
 4 the Agreement; and was in compliance with the laws of the United States, including
 5 18 U.S.C. § 1029, 18 U.S.C. § 1343 and 18 U.S.C. § 1344 as well as the laws of the
 6 State of California, including Business and Professions Code, Sections 17200.
 7          96.   The Defendants, and each of them, breached duties owing directly or
 8 indirectly to APPS; and any liability for such damages or injuries arise, if at all, not
 9 as the result of any conduct, actions, inaction, omissions, or wrongdoing on APPS’s
10 part but only by reason of the wrongdoing of the Defendants, and each of them.
11          97.   By virtue of such conduct, actions, inaction, omissions, or other
12 wrongdoing of Defendants, and their breaches of duties owing directly or indirectly
13 to APPS committed thereby, Defendants are liable, obligated and required to the
14 extent of their respective liability as determined by the trier of fact, to defend,
15 indemnify and hold APPS harmless as and against any and all amounts that APPS,
16 as the acquirer, may in the future be required to pay by way of costs, claims,
17 judgment or compromise together with any and all attorneys’ fees and costs incurred
18 in addressing or defending against the claims of HQ Inc.’s customers. APPS is thus
19 entitled to equitable indemnification by all of the Defendants.
20                                 PRAYER FOR RELIEF
21          WHEREFORE, APPS prays for judgment on its Complaint as follows:
22          1.    For general damages of $953,361.18 in addition to any continuing
23 damages arising from unreimbursed chargebacks;
24          2.    For an award pursuant to 18 U.S.C. § 1964(c) against HQ Inc.,
25 Merryman and Clé for their violation of the RICO statute of threefold the damages
26 APPS has sustained in the sum of at least $1,500,000 in addition to cost of suit,
27 including reasonable attorneys’ fees.
28 ///
                                             27
                                          COMPLAINT
       Case 4:19-cv-02113-SBA Document 1 Filed 04/18/19 Page 28 of 28




 1         3.    For a determination that Defendants are liable, obligated and required
 2 to the extent of their respective liability as determined by the trier of fact, to defend,
 3 indemnify and hold APPS harmless as and against any and all amounts that APPS,
 4 as the acquirer, has paid or may in the future be required to pay by way of costs,
 5 claims, judgment or compromise together with any and all attorneys’ fees and costs
 6 incurred in addressing or defending against the claims of HQ Inc.’s customers and
 7 regulatory agencies.
 8         4.    For an award of exemplary and punitive damages against HQ Inc. and
 9 Merryman in an amount to be determined at trial.
10         5.    For reasonable attorneys’ fees and costs of suit incurred herein;
11         6.    For pre-judgment and post-judgment interest on the amount recovered
12 at the highest legal rate from the earliest legal date; and
13         7.    For such other and further relief as the Court may deem just and proper.
14
15         DATED this 18th day of April, 2019
16                                        JULANDER, BROWN & BOLLARD
17
18                                        By          /s/ Dirk O. Julander
19                                             DIRK O. JULANDER
                                               9110 Irvine Center Drive
20                                             Irvine, California 92618
21                                             Tel. (949) 477-2100
22                                             Attorneys for Plaintiff, Atlantic-Pacific
23                                             Processing Systems, Inc.
24
25
26
27
28
                                             28
                                          COMPLAINT
